1307-/¥
                                ELECTRONIC RECORD




COA # 14-13-00168-CR                                        OFFENSE: Aggravated Sexual Assault


STYLE: Pedro Ernesto Umana v The State of Texas             COUNTY: Harris


COA DISPOSITION: Affirmed                                   TRIAL COURT: 351st District Court



DATE: August 26, 2014   Publish: Yes                        TC CASE #:1360048




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Pedro Ernesto Umana vThe State of Texas


CCA#


     A??£LLAHT:>5
FOR DISCRETIONARY REVIEW IN CCA IS:
                                       Petition    CCA Disposition:
                                                   DATE:
                                                                         i%on-\H
                                                   JUDGE:.

DATE: /M«r % 3P/ST                                 SIGNED:                       PC:

judge: F&: A/***/! J^ /?>/                         PUBLISH:                      DNP:
                                    ,/-//a/?-»/»jS7\
                                f£>^r¥iA.>>-ir>


                                                                                        MOTION FOR


                                                           FOR REHEARING IN CCA IS:


                                                        JUDGE:


                                                                                ELECTRONIC RECORD